Citation Nr: 0302589	
Decision Date: 02/11/03    Archive Date: 02/19/03	

DOCKET NO.  98-03 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel 


INTRODUCTION

The veteran had active service from January 1957 to December 
1957.

This matter was previously before the Board of Veterans 
Appeals (Board) in April 1999 at which time it was determined 
that the veteran had submitted new and material evidence to 
reopen his claim for service connection for a bilateral eye 
disorder.  The case was remanded for further development.  
The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The competent medical evidence in the record as to 
whether the veteran has bilateral diffuse optic atrophy which 
is of service onset is at least in equipoise. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran's bilateral diffuse optic atrophy was 
incurred during his active service.  38 U.S.C.A. §§ 1131, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106-475, 114 Stat. 2096, (2000) was 
enacted.  This provides new statutory requirements regarding 
notice to a veteran and his representative and specified 
duties to assist in the development of a claim.  Because this 
decision grants the benefit sought, the veteran requires no 
further assistance in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1131.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. § 1111 (West 
Supp. 2002); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  In 
the instant case, there is no examination of record for 
entrance into service; thus, no eye disorder was noted at the 
time of the veteran's examination and acceptance for service.

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  Reasonable doubt 
is doubt which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 19, 54 (1990).

Medical evidence of record includes morning reports showing 
that the veteran entered a service department hospital on 
October 29, 1957, and received a medical discharge on 
December 11, 1957. 

VA medical treatment records dated between 1988 and 1993 
include an assessment in October 1988 of myopic retinal 
degeneration.

In September 1993, in response to a request by the RO for 
clinical records, the National Personnel Records Center in 
St. Louis reported that no service medical records were 
available and were likely destroyed in a fire at that 
facility in 1973. 

The medical evidence of record includes a February 1997 
statement from Charles M. Lederer, Jr., M.D., who indicated 
that he examined the veteran that month.  The veteran gave a 
history of having been discharged from the military in 1957 
because of decreased vision, although the veteran was not 
certain of the diagnosis.  He stated his vision had decreased 
in the past 10 years, but his vision had been relatively 
stable the past year or so.  It was reported the veteran had 
been diabetic since 1985 and was taking insulin.  Following 
examination the physician indicated he did not have a 
definite diagnosis for the veteran's decreased vision.  He 
did not see anything that would explain the virtual total 
loss of vision in the left eye and markedly decreased vision 
of the right eye.  He stated he expected to see retinitis 
pigmentosa, or a hereditary optic atrophy, but he did not see 
either.  He indicated there was a chance the veteran had a 
type of retinal dystrophy that was subtle or not able to be 
diagnosed with ophthalmoscopic examination, or a central 
process decreasing the acuity, or a retrobulbar optic 
atrophy.  Dr. Lederer recommended referral to another 
physician.

That physician Roland Sabates, M.D., a specialist in surgery 
of the vitreous and retina, indicated that the veteran's 
ocular problems were "obviously of long-standing duration."  
He related that at the present time, it was "impossible" to 
state when the problem began.  However, he added, in his 
opinion it was "very likely that the problem started while in 
the military."

Of record is a July 1999 communication from Dr. Sabates in 
which he reported that he examined the veteran on only one 
occasion and that was in March 1997.  He related that the 
veteran was blind in both eyes due to a retinal problem of 
unknown etiology.

Additional medical evidence of record includes a September 
2002 eye examination of the veteran by VA.  The examiner 
reviewed the claims file.  The veteran reported slowly 
progressive loss of night vision beginning in 1957.  He 
stated that over the past 5 to 10 years he had had difficulty 
in reading and getting around.  He reported no previous 
injuries to the eyes and was not aware of any vision problems 
or blindness within his family.  He had had diabetes and high 
blood pressure for about 10 years and underwent bypass 
surgery for a heart attack in 2001.  More recently, he 
underwent cataract surgery of the eyes in 2001.  He reported 
no improvement in vision was realized after the cataract 
surgery.

Following examination he was given assessments of: Poor 
visual acuity bilaterally; pseudophakia of each eye; 
background diabetic retinopathy; and diffuse optic atrophy 
bilaterally.

The examiner commented that current findings documented 
diffuse optic atrophy of both eyes with pale atrophic-
appearing choroid and retinal pigment epithelium.  It was 
indicated this picture might represent a retinitis 
pigmentosa-like disease, or a choroideremia.  The examiner 
stated this "most likely" was a hereditary dystrophy, as it 
affected both eyes similarly and appeared similar to 
aforementioned diseases, those being poor visual acuity and 
pseudophakia.  The examiner stated it was unclear exactly 
what classification or disease process was affecting the 
veteran's eyes at the present time.  The examiner stated it 
was "not more likely than not possible" that the diagnoses 
above were related to any service-related injury or other 
history reported by the veteran.  He indicated the most 
likely scenario was that the veteran had a hereditary fungus 
disorder with atypical progression throughout his life.

Analysis

Based on a review of the entire evidence of record, the Board 
finds that the evidence is at least in equipoise on the 
question of etiology of the veteran's bilateral eye disorder.  
Under these circumstances, the veteran is entitled to the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).  It is 
therefore the opinion of the Board that service connection 
for a bilateral eye disorder is in order.

A private eye specialist opined in 1997 that it was "very 
likely" that the veteran's ocular problems began while he was 
in the military.  The physician who conducted an eye 
examination of the veteran for VA in September 2002 had 
access to the claims file and did not rule out the veteran's 
time on active duty in 1957 as being responsible for his 
current eye problems.  His description that it was "not more 
likely than not possible" that current ocular problems were 
related to the service-connected injury or to history 
reported by the veteran is equivocal.  The evidence of 
record, including the opinions from the eye specialist in 
1997 and the VA physician in September 2002, places the 
evidence at least in equipoise.  Accordingly, the veteran 
prevails.


ORDER

Service connection for bilateral diffuse optic atrophy is 
granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

